DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta (US 6,857,286).
Regarding claim 1, Ohta discloses a transportation refrigeration system comprising:
a refrigeration circuit (refer to Fig. 1) including a compressor (10), a condenser (20), a first expansion valve (41) upstream of a first heat exchanger (31), and a second .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 6,857,286) in view of Bushnell (US 2015/0202945).
Regarding claim 2, Ohta discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ohta discloses a first compartment passageway (refer to col. 3, lines 66-67 and col. 4, line 1, wherein the first heat exchanger cools air to be blown into a passenger compartment of the vehicle), but fails to explicitly disclose a first compartment passageway inlet located upstream of the first heat exchanger and a first fan located downstream of the first heat exchanger.

Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Ohta by providing a first compartment passageway inlet located upstream of the first heat exchanger and a first fan located downstream of the first heat exchanger in view of the teachings by Bushnell, in order to provide a uniform flow distribution such that the first compartment is cooled evenly.
 
Regarding claim 3, Ohta as modified discloses meets the claim limitations as disclosed above in the rejection of claim 2. Further, Ohta as modified discloses a first nozzle (56 as taught by Bushnell) downstream of the first fan (52 as taught by Bushnell) having a first compartment outlet (58 as taught by Bushnell), wherein the first heat exchanger (31) is located outside of first compartment (refer to compartment by Bushnell having walls 12 and 14, wherein a portion of the heat exchanger is located outside of side wall 14), and fluidly connected to the first compartment through the first nozzle.

Regarding claim 4, Ohta as modified discloses meets the claim limitations as disclosed above in the rejection of claim 3. Further, Ohta as modified discloses a 
However, Bushnell teaches the refrigerated trailer airflow supply duct, comprising a compartment passageway inlet (refer to Fig. 1 below, and par. 17) located upstream of a heat exchanger (refer to Fig. 1 below) and a fan (52) located downstream of the heat exchanger, in order to provide a uniform flow distribution such that the compartment is cooled evenly (refer to par. 3, lines 1-7).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Ohta by providing a second compartment passageway having a second compartment passageway inlet located upstream of the second heat exchanger and a second fan located downstream of the second heat exchanger in view of the teachings by Bushnell, in order to provide a uniform flow distribution such that the second compartment is cooled evenly.

Regarding claim 5, Ohta as modified discloses meets the claim limitations as disclosed above in the rejection of claim 4. Further, Ohta as modified discloses a second nozzle (56 as taught by Bushnell) downstream of the second fan (52 as taught by Bushnell) having a second compartment outlet (58 as taught by Bushnell), wherein the second heat exchanger (32) is located outside of second compartment (refer to compartment by Bushnell having walls 12 and 14, wherein a portion of the heat 

Regarding claim 6, Ohta as modified discloses meets the claim limitations as disclosed above in the rejection of claim 5. Further, Ohta as modified discloses wherein the first compartment outlet is spaced from the second compartment outlet (the first compartment is a passenger compartment of the vehicle, and the second compartment is an inner space of a storehouse of a refrigerator mounted in the vehicle).

Regarding claim 8, Ohta as modified discloses meets the claim limitations as disclosed above in the rejection of claim 5. Further, Ohta as modified discloses wherein the first cooling capacity is greater than the second cooling capacity, but fails to explicitly disclose the first cooling capacity includes at least 55% of a total cooling capacity of the refrigeration system and the second cooling capacity includes no more than 45% of the total cooling capacity of the refrigeration system.
It appears the transportation refrigeration system of Ohta would operate equally well with the first cooling capacity including at least 55% of a total cooling capacity of the refrigeration system and the second cooling capacity including no more than 45% of the total cooling capacity of the refrigeration system. Further, applicant has not disclosed that the percentages solve any stated problem or is for any particular purpose, indicating simply that a further embodiment includes the first cooling capacity including at least 55% of a total cooling capacity of the refrigeration system; the second 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to cause the transportation refrigeration system of Ohta to have the first cooling capacity including at least 55% of a total cooling capacity of the refrigeration system and the second cooling capacity including no more than 45% of the total cooling capacity of the refrigeration system because it appears to be an arbitrary design consideration which fails to patentably distinguish over Ohta.

Regarding claim 9, Ohta as modified discloses meets the claim limitations as disclosed above in the rejection of claim 8. Further, Ohta as modified discloses wherein the first cooling capacity is greater than the second cooling capacity, but fails to explicitly disclose wherein the first cooling capacity includes at least two thirds of the total cooling capacity of the refrigeration system and the second cooling capacity includes no more than one third of the total cooling capacity of the refrigeration system.
It appears the transportation refrigeration system of Ohta would operate equally well with the first cooling capacity including at least two thirds of the total cooling capacity of the refrigeration system and the second cooling capacity including no more than one third of the total cooling capacity of the refrigeration system. Further, applicant has not disclosed that providing said quantities of cooling capacity solves any stated problem or is for any particular purpose, indicating simply that in a further embodiment, the first cooling capacity includes at least two thirds of the total cooling capacity of the 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to cause the transportation refrigeration system of Ohta to have the first cooling capacity including at least two thirds of the total cooling capacity of the refrigeration system and the second cooling capacity including no more than one third of the total cooling capacity of the refrigeration system because it appears to be an arbitrary design consideration which fails to patentably distinguish over Ohta.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 6,857,286), Bushnell (US 2015/0202945), and further in view of Maehata (US 2012/0252341).
Regarding claim 7, Ohta as modified discloses meets the claim limitations as disclosed above in the rejection of claim 5. Further, Ohta as modified discloses wherein the first cooling capacity is greater than the second cooling capacity (refer to the difference in sizing as can be seen from Fig. 1 and refer to col. 4, lines 24-27), but fails to explicitly disclose wherein the first fan includes a first maximum flow rate, and the second fan includes a second maximum flow rate that is less than the first maximum flow rate.
However, Maehata further teaches that it is known in the art of refrigeration, to provide an HVAC control for a multi-blower unit, comprising a first fan (28) associated with a first portion of a heat exchanger including a first maximum flow rate, and a 
One having ordinary skill in the art of refrigeration would recognize that by providing the first fan operating at a first maximum flow rate, and providing the second fan operating at a second maximum flow rate that is less than the first maximum flow rate, it will help to efficiently provide the higher cooling capacity in the first heat exchanger.
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Ohta such that the first fan includes a first maximum flow rate, and the second fan includes a second maximum flow rate that is less than the first maximum flow rate in view of the teachings by Maehata along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 6,857,286), Bushnell (US 2015/0202945), and further in view of Chiang (US 6,923,013).
Regarding claim 10, Ohta as modified discloses meets the claim limitations as disclosed above in the rejection of claim 8. Further, Ohta as modified discloses wherein the first heat exchanger is fluidly isolated from the second heat exchanger (refer to Fig. 
However, Chiang further teaches that it is known in the art of refrigeration (refer to Fig. 5), to provide a first heat exchanger (46A) including a first fin density (refer to fins 48A) and a second heat exchanger (46B) including a second fin density (refer to fins 48B) and the first fin density is different from the second fin density (refer to Fig. 5 and col. 3, lines 64-67), in order to improve and/or optimize heat transfer between the refrigerant and the circulating air (refer to col. 7, lines 15-18).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Ohta by providing the first heat exchanger including a first fin density and the second heat exchanger including a second fin density and the first fin density is different from the second fin density in view of the teachings by Chiang, in order to improve and/or optimize heat transfer between the refrigerant and the circulating air.

Regarding claim 11, Ohta as modified discloses meets the claim limitations as disclosed above in the rejection of claim 8. Further, Ohta as modified discloses the first heat exchanger and the second heat exchanger, but fails to explicitly disclose wherein the first heat exchanger includes a first exchanger face surface area and the second heat exchanger includes a second exchanger face surface area and the first exchanger face surface area is greater than the second exchanger face surface area.

Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Ohta by providing the first heat exchanger including a first exchanger face surface area and the second heat exchanger including a second exchanger face surface area and the first exchanger face surface area is greater than the second exchanger face surface area in view of the teachings by Chiang, in order to improve and/or optimize heat transfer between the refrigerant and the circulating air.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 6,857,286), Bushnell (US 2015/0202945), and further in view of Temmyo (US 2002/0134095).
Regarding claim 12, Ohta as modified discloses meets the claim limitations as disclosed above in the rejection of claim 8. Further, Ohta as modified discloses wherein the first expansion valve (41) is a first electronically controlled expansion valve (refer to col. 4, lines 42-45), but fails to explicitly disclose wherein the second expansion valve is 
However, Temmyo further teaches a refrigerator with a plurality of parallel refrigerant passages, comprising a first electronically controlled expansion valve (71) and a second electronically controlled expansion valve (72) and a controller (59) configured to control refrigerant flow to a first heat exchanger (43) by controlling the first electronically controlled expansion valve and is configured to control refrigerant flow to a second heat exchanger (47) by controlling the second electronically controlled expansion valve (refer to par. 81, lines 2-12).
One having ordinary skill in the art of refrigeration would recognize that by providing the second expansion valve also as a second electronically controlled expansion valve and a controller as taught by Temmyo, it will provide more accurate control of the refrigerant flow.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Ohta such that the second expansion valve is a second electronically controlled expansion valve and a controller being configured to control refrigerant flow to the first heat exchanger by controlling the first electronically controlled expansion valve and is configured to control refrigerant flow to the second heat exchanger by controlling the second electronically controlled expansion valve, in order to provide more accurate control of the refrigerant flow in view .

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 6,857,286) in view of Mijanovic (US 9,297,548).
Regarding claim 13, Ohta discloses a method of operating a refrigeration cycle comprising the steps of: conditioning a first compartment (by means of heat exchanger 31) to a first temperature with a first heat exchanger (31) having a first cooling capacity; and conditioning a second compartment to a second temperature with a second heat exchanger (32) having a second cooling capacity; wherein the first cooling capacity is greater than the second cooling capacity (refer to col. 4, lines 24-27).
While Ohta discloses conditioning the first compartment and the second compartment, Ohta fails to explicitly disclose said compartments being in a cargo space.
However, Mijanovic teaches a control of multiple zone refrigerant vapor compression systems, comprising conditioning a first compartment (102) in a cargo space (100) to a first temperature with a first heat exchanger, and conditioning a second compartment (101) of the cargo space (100) to a second temperature with a second heat exchanger.
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Ohta such that the compartments are in a cargo space, in order to obtain a predictable result of efficiently providing conditioned air to products within a cargo space.

Regarding claim 14, Ohta as modified discloses meets the claim limitations as disclosed above in the rejection of claim 13. Further, Ohta as modified discloses the first cooling capacity being greater than the second cooling capacity, but fails to explicitly disclose wherein the first cooling capacity includes at least 55% of a total cooling capacity of the refrigeration system and the second cooling capacity includes no more than 45% of the total cooling capacity of the refrigeration system.
However, since Ohta discloses the first cooling capacity being greater than the second cooling capacity; each cooling capacity constitutes a defined percentage. Therefore, the percentage of the first cooling capacity and the percentage of the second cooling capacity is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a bigger percentage of the first cooling capacity results in an increase in the ability of the first heat exchanger to remove heat from the first compartment, and the smaller the percentage of the second cooling capacity results in a decrease in the ability of the second heat exchanger to remove heat from the second compartment. Therefore, since the general conditions of the claim, i.e. that the first cooling capacity and the second cooling capacity are made up of a defined percentage respectively, were disclosed in the prior art by Ohta, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the first cooling capacity including at least 55% of a total cooling capacity of the refrigeration system and the second cooling capacity including no more than 45% of the total cooling capacity of the refrigeration system.

Regarding claim 15, Ohta as modified discloses meets the claim limitations as disclosed above in the rejection of claim 14. Further, Ohta as modified discloses the first cooling capacity being greater than the second cooling capacity, but fails to explicitly disclose wherein the first cooling capacity includes at least two thirds of the total cooling capacity of the refrigeration system and the second cooling capacity includes no more than one third of the total cooling capacity of the refrigeration system. 
However, since Ohta discloses the first cooling capacity being greater than the second cooling capacity; each cooling capacity constitutes a portion of the total cooling capacity of the refrigeration system. Therefore, each portion of the total cooling capacity of the refrigeration system is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a bigger portion of the total cooling capacity of the refrigeration system results in an increase in the ability of the first heat exchanger to remove heat from the first compartment, and the smaller the portion of the total cooling capacity of the refrigeration system results in a decrease in the ability of the second heat exchanger to remove heat from the second compartment. Therefore, since the general conditions of the claim, i.e. that the first cooling capacity and the second cooling capacity are made up of a defined portion of the total cooling capacity of the refrigeration system, were disclosed in the prior art by Ohta, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the first cooling capacity including at least two thirds of .

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 6,857,286), Mijanovic (US 9,297,548), and further in view of Chiang (US 6,923,013).
Regarding claim 16, Ohta as modified meets the claim limitations as disclosed above in the rejection of claim 14. Further, Mijanovic as modified discloses the first heat exchanger and the second heat exchanger, but fails to explicitly disclose wherein the first heat exchanger includes a first fin density and the second heat exchanger includes a second fin density and the first fin density is different from the second fin density.
However, Chiang further teaches that it is known in the art of refrigeration (refer to Fig. 5), to provide a first heat exchanger (46A) including a first fin density (refer to fins 48A) and a second heat exchanger (46B) including a second fin density (refer to fins 48B) and the first fin density is different from the second fin density (refer to Fig. 5 and col. 3, lines 64-67), in order to improve and/or optimize heat transfer between the refrigerant and the circulating air (refer to col. 7, lines 15-18).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Ohta by providing the first heat exchanger including a first fin density and the second heat exchanger including a second fin density and the first fin density is different from the second fin density in view of the teachings by Chiang, in order to improve and/or optimize heat transfer between the refrigerant and the circulating air.

Regarding claim 17, Ohta as modified meets the claim limitations as disclosed above in the rejection of claim 14. Further, Ohta as modified discloses the first heat exchanger and the second heat exchanger, but fails to explicitly disclose wherein the first heat exchanger includes a first exchanger face surface area and the second heat exchanger includes a second exchanger face surface area and the first exchanger face surface area is greater than the second exchanger face surface area.
However, Chiang further teaches that it is known in the art of refrigeration, to provide a first heat exchanger (46A) including a first exchanger face surface area (refer to the area of heat exchanger 46A including fins 48A) and a second heat exchanger (46B) including a second exchanger face surface area (refer to the area of heat exchanger 46B including fins 48B) and the first exchanger face surface area is greater than the second exchanger face surface area (refer to Fig. 5), in order to improve and/or optimize heat transfer between the refrigerant and the circulating air (refer to col. 7, lines 15-18).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Ohta by providing the first heat exchanger including a first exchanger face surface area and the second heat exchanger including a second exchanger face surface area and the first exchanger face surface area is greater than the second exchanger face surface area in view of the teachings by Chiang, in order to improve and/or optimize heat transfer between the refrigerant and the circulating air.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 6,857,286), Mijanovic (US 9,297,548), and further in view of Maehata (US 2012/0252341).
Regarding claim 18, Ohta as modified meets the claim limitations as disclosed above in the rejection of claim 14. Further, Ohta as modified discloses operating a first fan (54 by Mijanovic) associated with the first heat exchanger and operating a second fan (44 by Mijanovic) associated with the second heat exchanger, but fails to explicitly disclose operating the first fan at a first maximum flow rate for the first fan; and operating the second fan at a second maximum flow rate for the second fan and the second maximum flow rate that is less than the first maximum flow rate.
However, Maehata further teaches an HVAC control for a multi-blower unit, comprising operating a first fan (28) associated with a first portion of a heat exchanger (refer to Fig. 2) at a first maximum flow rate, and operating a second fan (30) associated with a second portion of the heat exchanger (refer to Fig. 2) at a second maximum flow rate that is less than the first maximum flow rate (refer to par. 48, lines 1-10, wherein the system can be operated such that the voltage supplied to the first fan is maximized, i.e., operates at full speed, while the second fan merely provides supplemental airflow).
One having ordinary skill in the art of refrigeration would recognize that by providing the first fan operating at a first maximum flow rate, and providing the second fan operating at a second maximum flow rate that is less than the first maximum flow rate, it will efficiently assist in delivering a higher cooling capacity in the first heat exchanger.
.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 6,857,286), Mijanovic (US 9,297,548), Maehata (US 2012/0252341), and further in view of Bushnell (US 2015/0202945).
Regarding claim 19, Ohta as modified meets the claim limitations as disclosed above in the rejection of claim 18. Further, Ohta as modified discloses operating the first fan (54 by Mijanovic), but fails to explicitly disclose wherein operating the first fan includes drawing air from the first compartment into a first compartment passageway inlet, over the first heat exchanger and through a first nozzle having a first compartment passageway outlet and the first compartment passageway inlet and the first heat exchanger are both, located outside of the first compartment.
However, Bushnell further teaches a refrigerated trailer airflow supply duct, wherein operating a fan (52) includes drawing air from a compartment (said compartment having walls 12 and 14) into a compartment passageway inlet (refer to Fig. 1 below), over a heat exchanger (42) and through a nozzle (56) having a 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Ohta by providing drawing air from the first compartment into a first compartment passageway inlet, over the first heat exchanger and through a first nozzle having a first compartment passageway outlet and the first compartment passageway inlet and the first heat exchanger are both, located outside of the first compartment in view of the teachings by Bushnell, in order to provide a uniform flow distribution such that the cargo throughout the container is cooled evenly.


    PNG
    media_image1.png
    350
    362
    media_image1.png
    Greyscale


Regarding claim 20, Ohta as modified meets the claim limitations as disclosed above in the rejection of claim 19. Further, Ohta as modified discloses operating the second fan, but fails to explicitly disclose drawing air from the second compartment into a second compartment passageway inlet, over the second heat exchanger and through a second nozzle having a second compartment passageway outlet spaced from the first compartment passageway outlet and the second compartment passageway inlet and the second heat exchanger are both located outside of the second compartment.
However, Bushnell further teaches that it is known in the art of refrigeration, to provide wherein operating a fan (52) includes drawing air from a compartment (said compartment having walls 12 and 14) into a compartment passageway inlet (refer to annotated Fig. 1 above), over a heat exchanger (42) and through a nozzle (56) having a compartment passageway outlet (58) and the compartment passageway inlet and the heat exchanger are both located outside of the compartment (refer to annotated Fig. 1 above, wherein a portion of both, the compartment passageway inlet and the heat exchanger, is located outside of the compartment), in order to provide a uniform flow distribution such that the cargo throughout the container is cooled evenly (refer to par. 3, lines 1-7).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Ohta by providing drawing air from the second compartment into a second compartment passageway inlet, over the second heat exchanger and through a second nozzle having a second compartment passageway outlet spaced from the first compartment passageway outlet and the second compartment passageway inlet and the second heat exchanger are both .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 6,857,286), Bushnell (US 2015/0202945), and further in view of Lifson (US 7,966,838).
Regarding claim 21, Ohta as modified meets the claim limitations as disclosed above in the rejection of claim 6. Further, Ohta as modified discloses the first heat exchanger and the second heat exchanger, but fails to explicitly disclose an outlet valve located downstream of the first heat exchanger and the second heat exchanger and upstream of the compressor.
However, Lifson further teaches a suction modulation valve (refer to Fig. 1), comprising an outlet valve (30) located downstream of an evaporator heat exchanger (28) and upstream of a compressor (22), in order to limit the amount of refrigerant passing from the heat exchanger to the compressor, in this manner, a reduced capacity during part-load operation for the refrigerant system can be achieved (refer to col. 3, lines 10-12).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Ohta by providing an outlet valve as taught by Lifson located downstream of the first heat exchanger and the second heat exchanger and upstream of the compressor, in order to obtain a reduced capacity during part-load operation for the refrigerant system.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 6,857,286), Mijanovic (US 9,297,548), Maehata (US 2012/0252341), Bushnell (US 2015/0202945), and further in view of Lifson (US 7,966,838).
Regarding claim 22, Ohta as modified meets the claim limitations as disclosed above in the rejection of claim 19. Further, Ohta as modified discloses the first heat exchanger and the second heat exchanger, but fails to explicitly disclose controlling a pressure and state of a refrigerant with an outlet valve located downstream of the first heat exchanger and the second heat exchanger and upstream of a compressor.
However, Lifson further teaches a suction modulation valve (refer to Fig. 1), comprising controlling a pressure and state of a refrigerant (refer to col. 3, lines 5-10) with an outlet valve (30) located downstream of an evaporator heat exchanger (28) and upstream of a compressor (22), in order to obtain a reduced capacity during part-load operation for the refrigerant system (refer to col. 3, lines 10-12).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Ohta by providing controlling a pressure and state of a refrigerant with an outlet valve as taught by Lifson located downstream of the first heat exchanger and the second heat exchanger and upstream of a compressor, in order to obtain a reduced capacity during part-load operation for the refrigerant system.

Response to Arguments
Applicant’s arguments, see pages 2-5, filed on 02/11/2021, with respect to the rejection(s) of claim(s) 1-22 under 102 and 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. This Office Action is being made Non-Final in order to afford Applicants the opportunity to respond to the new grounds of rejection.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ANA M VAZQUEZ/Examiner, Art Unit 3763